              Case 1:18-cr-00041-JAJ-HCA Document 31 Filed 01/24/19 Page 1 of 3




                                          TINITED STATES I)ISTRICT COURT
                                                         FORTHE
                                              SOUTHERN DISTRICT OF IOWA
                                     Rcport on Defcndant Under Pretrial Supervision

Name of l)efcndant: Jarnie Lynr Opalia                                  Case   Number: l:18-CR000:11-00       i

Namc of Judicial       Officer:       Celeste F. Brcmer. U. S. Magistrate Judge

Charge:                   .12   lr.S.C. $,+08(a) - Misuse Of Social Securily Number

Placed on       Bond:     August 7. 201   8


Tl    pe of   Bond:       Pcr':onal Recurrrizancr'

Sentencing        Date:   Irebruaq' 26. 2019

Assistant U.      S.
Attorney:                 Michacl B.    I)uffy          Defensc   Attornev:   .Toshua W.   Weir

                                               Pf TITIONING THE COURT

              l'he deiendant has rrot complied with the follorving conditiorl of Prclrial supervision:


Violation                                               Natule of Noncompliance

LFailureto Compll'r.rith Substance            Abuse a)      On January 2i.2019. rhc Plobation Office spoke rvith
      Trcatmcnt                                             Ms. Opalia's therapist, wl.ro advised Ms. Opalia was
                                                            discharged from IJcartland Family Scrvices duc to lack
                                                            of atlendance lbr 30 da1.'s. I'he def'endant is eligible to
                                                            rcturn to the treatrnent program in Iebruar1 2019.



ti.   S.   Probation Officer Action:
 lhe defendant was verbally adnronished a:rd she will festafl substance abusc treatmcnl a1 Hcarlland Family
Scrvices in Council Bluffs, Iota. in Februarl' 2019. Additionalll,. the Probation Ofiice rvtll increase urinalysis
tcstjng fbr thc dcfcndant due 10 1hc lack of trcatment reccived.
            Case 1:18-cr-00041-JAJ-HCA Document 31 Filed 01/24/19 Page 2 of 3

ti.S \. Jrrrie l.lnn Opalia   (lil8   CR000ll-001)                                       Iniirnrrrlion On11 - .lanuary 23. 2019


  tsackground Information:
  Thc dcl'crdant \\'as rcleased on a personal r'ccognizancc bond on ALrgust 7. 2018. Ihis is thc de1'endant's first
  violatior on prctrial release and shc is pending sertencing.


                                                          Ilcspectfu ll1' subrr itted,




                                                          Megan C. Hoflman
                                                          tl.S. Probatiou Ollicer
                                                          I)atc: Januarl' 2.1. 2019




                                                                                                                I'ege 2 o1   3
             Case 1:18-cr-00041-JAJ-HCA Document 31 Filed 01/24/19 Page 3 of 3

U.S v. Jamie l,ynn Opalia ( l:   l8-CR00041-001)                                                 lnformation Only - Januuy 23- 2019


                      The Probation OIfice recommends that no further action be taken at this time,



  The United States Attorney's Office:


   X        oo.,   no, object to the proposed action.

    !       Objects but.does not request a formal hearing be set.

     n      Objects and     will petition the Court requesting that   a formal hearing be set.




   eusn:        AttUlLL DuCPY                                     signature:




     n      No further action is needed

     !      Submii a request for modification ofthe condition or term ofsupervision.

     tr     Submit a request fOr warrant or summons.

     !      other:




                                                                                     Signature of Judicial Oflicer



                                                                                                 Date




                                                                                                                      Page 3   ofl
